El Juez PeesideNte Señor del Toro,
emitió la opinión del tribunal.
Dictada sentencia en este caso el 15 de junio de 1930, por la Corte de Distrito de Ponce, condenando al acusado a pagar veinticinco dólares de multa, el acusado apeló para ante este Tribunal Supremo el 15 de agosto siguiente y nada más gestionó.
Basándose en ello, El Pueblo de Puerto Rico, por su fiscal, presentó una moción solicitando la desestimación del recurso, cuya vista fué señalada para el 12 de enero actual.
A la vista no comparecó el acusado pero envió una mo-ción oponiéndose. Acepta en ella los hechos ocurridos tales como los expone El Pueblo, pero sostiene que de acuerdo con la Ley número 4 de abril 18 de 1925, no le incumbe so-licitar la remisión del récord de la apelación, siendo dicha *706remisión im deber ministerial del secretario de la corte de distrito. Invoca en su favor los casos de El Pueblo v. Lorenzo, 18 D.P.R. 978, El Pueblo v. Agrait, 9 D.P.R. 457, y El Pueblo v. Muñoz, 9 D.P.R. 526, y dice que sn apelación no se funda en la prueba, sino en la insuficiencia de la de-nuncia. Termina suplicando que se declare sin lugar la moción de desestimación y que esta corte ordene al secre-tario de la de distrito de Ponce que certifique y remita lá transcripción de los autos.
Este es un caso nuevo dentro de las desestimaciones que viene solicitando el Pueblo, bien por falta de notificación del escrito interponiendo el recurso, ya por no haberse ar-chivado en tiempo los autos o el alegato. Envuelve la in-terpretación de la dicha Ley número 4 de abril 18 de 1925, en relación con los deberes de los apelantes en la tramita-ción de los recursos por ellos interpuestos.
Por la Ley No. 4 se enmienda el artículo 356 del Código Penal de modo tal que prescribe el procedimiento completo para la tramitación de las apelaciones, bien a virtud de pliegos de excepciones, exposiciones de la causa o transcrip-ción de la evidencia, ya cuando no forman parte del legajo de la sentencia, ninguno de dichos documentos. Su último párrafo es así:
“Constituirá el récord de una apelación en causa criminal, el legajo de la sentencia, del cual se habrá hecho formar parte, el pliego de excepciones, la exposición de la causa o la transcripción de la evi-dencia, según sea el caso, certificado por el secretario de la corte de distinto quien deberá remitirlo al Secretario de la Corte Suprema, dentro de los treinta días siguientes de haberse aprobado el pliego de excepciones, la exposición de la causa o la transcripción de la evi-dencia, si lo hubiere, o dentro de treinta días de haberse registrado en la causa el escrito de apelación. Al recibirse dicho récord será el deber del Secretario de lá Corte Suprema, dar entrada a la causa en el libro correspondiente de dicha corte.”
Eit este caso concreto no existe pliego de excepciones, exposición del caso, o transcripción de evidencia. La parte *707apelante dice que sólo basa el recurso en la deficiencia de la acusación. Siendo ello así, estamos enteramente confor-mes con el apelante en que no tenía para qué gestionar la preparación de pliego alguno de excepciones, exposición de la causa o transcripción de la evidencia, y en que una vez interpuesta la apelación y transcurrido el plazo de diez días fijado por la ley sin que el apelante hiciera gestión alguna en relación con la preparación de los indicados documentos, surgió en el secretario de la corte sentenciadora el claro de-ber de remitir al secretario de esta Corte Suprema el legajo de la sentencia, dentro del término legal de treinta días, con-tado a partir del en que se registrara el escrito de apelación. En lo que no podemos estar conformes con el apelante es en que nada tenía que gestionar en relación con la remisión de los autos.
El recurso fué por él interpuesto para su propio bene-ficio. A virtud de su interposición quedó suspendida la eje-cución de la sentencia. El legislador le dió oportunidad de que su causa fuera oída en apelación, sujeto el recurso a las formalidades por el mismo legislador establecidas. Impuso el deber de remitir el récord al secretario y al apelante in-cumbe gestionar que por el secretario se cumpla tal deber. De otro modo la negligencia del secretario se convierte en su propia negligencia y le perjudica. Ese es el criterio que ha sostenido esta Corte en casos similares, interpretando la ley referente a la tramitación de apelaciones en pleitos ci-viles, criterio que es perfectamente aplicable a causas cri-minales. Yéase 1 Digesto de Puerto Eico, 289.
Examinados los casos de El Pueblo v. Lorenzo, 18 D.P.R. 978, El Pueblo v. Agrait, 9 D.P.R. 457, y El Pueblo v. Muñoz, 9 D.P.R. 526, invocados por el apelante, encontramos que la jurisprudencia en ellos establecida en modo alguno le favorece. Al contrario, sostiene que no obstante ser el secretario el que de acuerdo con el artículo 356 del Código de Enjuiciamiento Criminal tiene la obligación de remitir al *708Tribunal Supremo la transcripción de los autos, al apelante incumbe el deber de hacer que se presente dicha transcrip-ción perfecta y completa, pudiendo, si no se presentare de tal modo, solicitar su corrección de acuerdo con las reglas de este Tribunal.
Por virtud de todo lo expuesto, habiendo vencido el tér-mino para el archivo del legajo de la sentencia en la Secre-taría de esta Corte Suprema desde el 15 de septiembre de 1930, sin que el récord se haya radicado .aún, ni el apelante haya hecho gestión alguna para que se radique, debe decla-rarse con lugar la moción de El Pueblo y en su consecuencia desestimarse, por abandono, el recurso.